Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Gray on 07/28/2022.
The application has been amended as follows:
Claim 1 should read --A mounting structure for a cross-flow impeller, comprising a housing and an impeller shaft support structure which is mounted on the housing and is adapted to mount and support one end of a cross-flow impeller shaft opposite from a motor, the housing being adapted to mount the cross-flow impeller and fit the cross-flow impeller to form an air duct, wherein, the housing comprises: a side wall; a first end wall, connected to a first end of the side wall and provided with a first mounting through hole having a hole diameter which has a diameter larger than an outer diameter of the motor driving the cross-flow impeller to rotate and which is adapted to mount the motor; a second end wall, connected to a second end of the side wall and provided with a second mounting through hole for mounting the cross-flow impeller; the second end wall, the first end wall and the side wall enclosing a cavity receiving the cross-flow impeller; wherein the hole diameter of the first mounting through hole is reduced relative to a hole diameter of the second mounting through hole, wherein, the impeller shaft support structure comprises: an air duct cover plate, detachably and fixedly connected to the second mounting through hole and configured to seal the second mounting through hole; the air duct cover plate being provided with a third mounting through hole at a position corresponding to the cross-flow impeller shaft; an impeller bearing fixing seat mounted in the third mounting hole; the impeller bearing fixing seat rotatably supporting the cross-flow impeller shaft; wherein, an outer diameter of the air duct cover plate is larger than the hole diameter of the second mounting through hole; an end surface of the second end wall extends 
Claim 7 should read --The mounting structure according to claim 1, wherein, a cross-sectional shape of the yielding groove is the same as a cross-sectional shape of the air duct cover plate, and a diameter of the yielding groove is less than the outer diameter of the air duct cover plate.--
Claim 10 should read --An air duct component, comprising the 
Claim 11 should read --An apparatus
Claim 12 should read --The apparatus 
Claim 13 should be cancelled.
Claim 15 should read --The air duct component according to claim 10, wherein, the side wall, the first end wall and the second end wall are formed in one piece.--
Claim 16 should be cancelled.
Claim 17 should read --The air duct component according to claim [[16]] 10, wherein, an outer peripheral wall of the impeller bearing fixing seat is provided with a rubber part which is in interference fit with the third mounting through hole, and the impeller bearing fixing seat is detachably mounted in the third mounting through hole through the rubber part.--
Claim 18 should be cancelled.
Claim 19 should read --The air duct component according to claim [[18]] 10, wherein, the air duct cover plate is connected to the groove bottom of the yielding groove through a threaded fastener.--
Claim 20 should read --The air duct component according to claim [[18]] 10, wherein, a cross-sectional shape of the yielding groove is the same as a cross-sectional shape of the air duct cover plate, and a diameter of the yielding groove is less than the outer diameter of the air duct cover plate.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches a mounting structure for a cross-flow impeller similar to the mounting structure claimed in Claim 1 but does not teach each of the limitations of Claim 1.  The closest art of record is Hu (U.S. PGPub 2010/0015905) and/or Ko (U.S. Patent 8,177,485).
Hu does not teach “the air duct cover plate being provided with a third mounting through hole at a position corresponding to the cross-flow impeller shaft”.  However, Hu describes the air duct cover plate being provided with a third mounting blind hole (154), not a through hole, at a position corresponding to the cross-flow impeller shaft.  Hu Paragraph 0048 explicitly teaches away from modifying hole 154 to be a through hole, since Hu hole 154 is used to retain lubricant.  As such, it would not be obvious to one of ordinary skill in the art to modify Hu.
Ko does not teach “an end surface of the second end wall extends in an axial direction to form a yielding groove which is concentric with the second mounting through hole and is adapted to embed the air duct cover plate”.  Ko teaches embedding the air duct cover plate laterally within annular groove 34 (best shown in Figure 7).  It would not be obvious to one of ordinary skill in the art to modify Ko without significant structural modification and the benefit of hindsight.
Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 2, 4, 6-12, 14, 15, 17, 19 & 20 depend on Claim 1, so are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746